Title: To George Washington from Fielding Lewis, Jr., 13 September 1769
From: Lewis, Fielding Jr.
To: Washington, George



Dear Uncle
September 13th 1769

Inclos’d you have an Order on Mr Robart Alexander for the Ballance remaining in his Hands of my Wifes Fortune which I shall be Oblig’d to you to receive for me, and purchase Slaves to the amount thereof, I shall chuse to have Strong likely Young Negro Men if they cost the more, as those which I have allready bought are but indifferent Hands, the sooner the Money is disposed off the better, as I shall go to live in Frederick this Fall and shall want the Negro’s, I am your most Affectionate Humble Sarvant

Fielding Lewis Junr

